Citation Nr: 1507440	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-35 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 2004 to March 2005.  He also had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the National Guard, including a period of ACDUTRA from October 1986 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2014, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record.

(The decision below addresses the application to reopen a claim of service connection for a low back disability.  The underlying service connection claim is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In June 2006, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal. 

2.  Evidence relevant to the Veteran's claim received since the June 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of the evidence previously considered; it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A June 2006 rating decision denying a claim of service connection for a back disability is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the June 2006 denial is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2013).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, a June 2006 rating decision was the last final denial.  The Veteran was notified of the decision in a separate letter dated in June 2006 and did not express disagreement with that decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Therefore, the RO's June 2006 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the June 2006 rating decision, the Veteran was denied service connection for a back disability, in part, because the post-service treatment records failed to show a relationship between the currently diagnosed degenerative joint disease or degenerative disc disease of the low back and any period of military service.

At the time of the June 2006 rating decision, the evidence of record consisted of service treatment records and military personnel records, VA examination and opinion, private treatment records, and lay statements by the Veteran in support of his claim.

Evidence received since the June 2006 rating decision consists of VA treatment records, statements from the Veteran's fellow service members, additional service treatment records, private opinions from Dr. Landry and Dr. Stevenson, additional lay statements by the Veteran and hearing testimony.  In particular, Dr. Stevenson opined that it was at least as likely as not that the Veteran's back pain and disc disease were a direct result of his military service.

Such evidence constitutes new and material evidence, as it relates directly to whether the Veteran's currently diagnosed back disability is related to service. Given this new nexus opinion, the evidence now raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met, and this claim is reopened.



ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran claims that he has a current back disability that is related to back injuries he sustained while serving in the National Guard.  His medical records suggest that he has current back disabilities of degenerative joint disease and degenerative disc disease of the lumbar spine.

Service treatment records indicate that on January 10, 1988 during a period of verified inactive duty training (INACDUTRA), upon being released from drill and in transit to his home, the Veteran's car was struck by another car, which pushed his car into a ditch.  He reported that shortly after the accident, his back began to hurt and he went to the hospital.  He then saw his family doctor.  The Veteran was examined, diagnosed with low back pain, and released from further care.

Service treatment records also include a June 25, 1990, report of treatment for pain in the lower right side of the back following a fall down a cliff while wearing a rucksack.  He was diagnosed with mild strain of the lumbar spine.

There is also evidence of a back injury in May 2000 during annual training in Fort Campbell, Kentucky.  In an August 2005 sworn statement by sergeant first class (SFC) M., it was reported that while supervising a squad charged with moving engineer equipment from one five-ton dump truck to another, he witnessed the Veteran injure his back.  He further related that the Veteran was in so much pain that he and others had to help him get up from the ground and into a vehicle.  He stated that the Veteran was then taken to the hospital.  SFC M. indicated that he instructed the unit clerk to start an administrative line of duty (LOD) report, but did not believe such was accomplished.  He also stated that the Veteran had to miss time from his civilian work.

The most recent VA examination was conducted in April 2006, but the claims file was not available for review at the time of the examination.  The Veteran was diagnosed as having early degenerative joint disease of the lumbosacral spine and slight scoliosis.  An opinion was later provided in May 2006.  The examiner stated that the Veteran reported injuring his back while at Fort Campbell, Kentucky, but she could find no records from then.  The only records she could find were those from January 1988 and June 1990.  The examiner opined that the Veteran's back condition was not likely secondary to either of the incidents in 1988 or 1990.

Since that time, the Veteran has supplemented the record with numerous lay statements by fellow service members, to include the aforementioned August 2005 sworn statement, recounting the Veteran's back injury at Fort Campbell.  

Additionally, in March 2011, private treating physician Dr. M. Stevenson opined that the Veteran's degenerative disc disease stemmed from multiple injuries while in the National Guard on various training exercises and deployments, as seen in the documentation and sworn statements.  He further opined that it was at least as likely as not that the Veteran's back pain and disc disease were a direct result of his military service.

Given the newly obtained evidence, a remand is necessary to afford the Veteran with a new VA examination to assess the nature and etiology of any back disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also notes that an October 2003 private treatment record is the earliest evidence of record diagnosing the Veteran with degenerative disc disease.  He was noted to have been receiving treatment for such and was restricted to no running, push-ups, sit-ups, and no extra strenuous lifting or exercise.  A December 2003 service treatment record shows that he was placed on profile for lumbar strain and disc disease.  His assignment limitation was no heavy lifting.

To date, there has been no opinion discussing whether the Veteran's degenerative disc disease, which was diagnosed prior to his active duty service beginning in January 2004, was aggravated therein.  Accordingly, a VA examiner must also discuss whether the Veteran's degenerative disc disease was aggravated beyond its natural progression in service.

Therefore, the Board finds that a VA opinion is necessary to determine whether the Veteran's degenerative disc disease pre-existed his period of active duty service and if so, whether such was aggravated beyond its natural progression in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate clinician for a VA examination to determine the nature and etiology of any currently diagnosed back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit a complete history of the Veteran's back injuries and symptoms.

The examiner should answer all of the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any current back disability is related to any incident in service, including the Veteran's period of active duty and any period of ACDUTRA or INACDUTRA during the Veteran's National Guard Service?   Consideration should be given to the events described in the discussion above-the January 1988 automobile accident, the June 1990 fall, and the May 2000 lifting injury.

(b) Is it clear and unmistakable (undebatable) that degenerative disc disease pre-existed the Veteran's period of active duty service from January 2004 to March 2005?  (Please point to medical evidence of record and identify medical principles that support the conclusion.)

(c) If there is clear and unmistakable evidence that the degenerative disc disease pre-existed his period of active duty, is there also clear and unmistakable evidence (evidence that is obvious and manifest/undebatable) that the degenerative disc disease was not aggravated beyond its natural progression during this period of active duty?  (As with the answer to (b), point to evidence and medical principles supporting the conclusion.)

The examiner must specifically address the January 1988 and June 1990 service treatment records, the August 2005 sworn statement by SFC Moore (DA-Form 2823), and the numerous lay statements of the Veteran's fellow service members.  The examiner must also comment upon the July 2010 and March 2011 private opinions of Dr. E. Landry and Dr. M. Stevenson.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's history of injury or symptomatology, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

3.  If a benefit sought remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


